                                          Case 4:14-cv-04908-PJH Document 147 Filed 07/20/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FINJAN LLC,
                                                                                         Case No. 14-cv-04908-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER TERMINATING MOTION FOR
                                                                                         LEAVE TO AMEND INFRINGEMENT
                                  10     PALO ALTO NETWORKS, INC.,                       CONTENTIONS AND MOTION TO
                                                                                         SEAL
                                  11                   Defendant.
                                                                                         Re: Dkt. Nos. 143, 144
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 19, 2021, plaintiff Finjan LLC filed a motion for leave to amend its

                                  15   infringement contentions. See Dkt. 143. The motion, set for hearing on August 12, 2021,

                                  16   is in violation of this court’s local rules, which require all motions to be noticed for hearing

                                  17   “not less than 35 days after the filing of the motion.” Civil L.R. 7-2(a).

                                  18          Because another motion has already been filed and ruled on regarding Finjan’s

                                  19   infringement contentions, Finjan’s motion to amend is TERMINATED rather than re-set

                                  20   for hearing on an appropriate day. The parties are ordered to meet and confer in person

                                  21   to resolve the issue themselves before re-noticing the motion – in accordance with the

                                  22   Local Rules – on the court’s docket.

                                  23          Because the court will not consider the motion to amend infringement contentions

                                  24   at this time, the concurrently-filed motion to seal (Dkt. 144) is also TERMINATED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 20, 2021

                                  27                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
